Motions for stay pending appeal granted, without costs, upon condition that appellants within five days after service of the order and notice of entry thereof shall file with the clerk of the court a written undertaking in the sum of $3,000, with corporate surety, to be approved by a justice of this court, to the effect that appellants will not while in possession or control of this property commit or suffer any waste thereon, and that appellants, in case the judgment appealed from shall be affirmed, will pay to the respondent such damages as may be suffered by reason of the appeal. Present — Blackmar, P. J., Rich, Kelly, Kelby and Young, JJ. Settle order on notice.